Title: From Alexander Hamilton to Caleb Swan, 11 April 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            NY. April 11th. 1800
          
          I have received your letter of the 29th of March with it’s enclosure, and have Captain George Demler being dead I can not say what ought to be done in respect to the ballance due from in this case  relative I have written to Lt. Hyde requesting him to state to me the causes which have retarded a the settlement of his Accounts.
          You may rely be assured I shall omit no measures that may be necessary to bring him to a speedy explanation, and, if there has been any thing culpable in his conduct,   to have it properly noticed—
          I delay omit saying any thing relative to the cases of the other Gentlemen untill I believe shall have conferred with General Wilkinson who is expected speedily ere long to arrive in this place.
          C Swan Esr
        